Citation Nr: 1641229	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  13-34 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service-connection for high cholesterol.

2.  Entitlement to service-connection for diabetes mellitus type II.

3.  Entitlement to service-connection for a heart disorder.  

4.  Entitlement to service-connection for an eye disorder.  

5.  Entitlement to service-connection for bilateral foot disorder.  

6.  Entitlement to service-connection for low back disorder.  

7.  Entitlement to a compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1975 to December 1978, from July 1983 to May 1992 and from February 2003 to January 2004.  He also had an unverified period of service from June 1979 to July 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In May 2016, the Veteran testified during a Board hearing before the undersigned.  A transcript is of record.  

The Veteran has claimed entitlement to service connection for retinopathy.  However because the evidence shows other potential eye disorders, such as glaucoma, the Board has expanded the issue to include all eye disorders in order to more accurately reflect the nature of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a heart disorder, eye disorder, bilateral foot disorder, and a low back disorder as well as entitlement to a higher disability rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at his hearing on May 26, 2016, the Veteran requested a withdrawal of his claim for entitlement to service connection for high cholesterol.

2.  The Veteran's complete service treatment records are unavailable.

3.  The Veteran's diabetes mellitus was not manifest during active service or to a compensable degree within one year of service discharge and is not otherwise etiologically related to such service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim of entitlement to service connection for high cholesterol are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to service connection for diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Withdrawn Claim

A veteran may withdraw his appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105 (d); 38 C.F.R. §§ 20.101, 20.202.

In December 2013, the Veteran filed a substantive appeal to the RO's denial of service connection for high cholesterol, thus perfecting his appeal to the Board.  See Rating Decision dated in August 2011.  On May 26, 2016, on the record at his hearing before the undersigned Veterans Law Judge, the Veteran requested a withdrawal of his claim for service connection for cholesterol.  (A written transcript of that hearing has been associated with the claims file.)  In view of his expressed desire, further action with regard to this claim is not appropriate.

Accordingly, the Board does not have jurisdiction to review the claim for entitlement to service connection for high cholesterol and it is dismissed.

II.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated April 5, 2010, January 25, 2011, and August 4, 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  Review of the claims file shows that incomplete service treatment records were received in May 2010.  Since then the RO requested additional searches for these records, which returned no further information.  The Veteran was provided proper notice of the inability to obtain the records, in accordance with 38 C.F.R. § 3.159 (e).  He was also given an opportunity to provide copies of any treatment records he may have.  See VA correspondence dated August 4, 2011.  The Veteran responded that he had provided VA with all the service records in his possession and waived the additional time period given to submit any further information or evidence.  An August 2011 Memorandum to the file documents VA's attempts to obtain the service treatment records without success.  

The service treatment records that have been obtained were associated with the claims file along with VA and private medical records.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements and hearing testimony.

The Veteran was provided VA examination in April 2010 to assist in determining whether his diabetes mellitus is attributable to military service.  The Board finds that the VA opinion is thorough and adequate upon which to base a decision as it reflects a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not alleged any prejudice caused by a deficiency in the examination.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.

III.  Law and Analysis for Service Connection

The Veteran seeks service connection for diabetes mellitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, such as diabetes mellitus, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

As noted above, the Veteran's complete service treatment records are not available for review, despite the AOJ's attempt to obtain them.  Accordingly, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Board also notes that case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  So while it is unfortunate that the Veteran's complete service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

At his May 2016 Board hearing the Veteran testified that his diabetes mellitus was essentially caused by the high caloric intake from the MREs (Meal, Ready-to-Eat) that he ate while out in the field during his most recent period of service.  He does not otherwise contend that he experienced chronic symptoms attributable to diabetes during service.

Here, there is no notation in the service treatment records that would suggest the onset of diabetes mellitus.  In general, these records show clinical evaluation of the Veteran's endocrine system was normal and urinalysis was negative for sugar or albumin.  Although lab work in 1999 showed a slightly elevated glucose reading of 116 mg/dl (range 75-110), a contemporaneous urinalysis was negative for the presence of sugar.  No symptoms attributable to diabetes were identified at that time and a diagnosis of diabetes mellitus was not made.  Moreover subsequent lab work in February 2003 and August 2004 showed blood glucose readings within normal range.

Following separation from his period of active duty service in 2004, the Veteran continued to serve with the Army Reserve.  A June 2005 Report of Medical Examination shows his endocrine system was normal and urinalysis was negative for albumin and sugar.  His blood glucose reading was 93 mg/dl.  In the accompanying Report of Medical Examination the Veteran specifically denied a history of high or low blood sugar or history of sugar or protein in urine.  

On VA examination in April 2010, the examiner confirmed the diagnosis of diabetes mellitus type 2.  He also referenced the Veteran's self-reported history that diabetes was found during routine blood work in 2006.  The examiner did not, in any way, suggest that diabetes originated during military service and there is no indication that the Veteran related his diabetes to service.

Based on the evidence in this particular case, the Board finds that service connection for diabetes mellitus is not warranted.  First there is a gap between service and the diagnosis of diabetes.  The record indicates, and the Veteran does not dispute, that diabetes mellitus was first diagnosed in 2006, two years after service discharge.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Also because the diagnosis of diabetes was not made until well after one year following his separation from active duty, the Veteran may not be allowed service connection on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Furthermore, there is no medical evidence linking the Veteran's diabetes mellitus, to his military service years earlier.  See Hickson v. West, 12 Vet. App. 247.  Indeed, there is no in-service injury, disease, or event, to which the diabetes mellitus could be related to service by medical opinion.

To the extent the Veteran's statements purport to provide a nexus opinion between his current diabetes mellitus and the MREs he consumed during service, the Board notes determining its etiology (as distinguished from merely reporting the presence of symptoms) is not a simple question as it requires knowledge of the endocrine system, clinical testing to assess and diagnose the underlying condition, and training to make the appropriate interpretations and conclusions about what the testing demonstrates.  In other words, mere observable symptomatology is insufficient.  As such, the Board finds that the Veteran's statements as to the etiology of his diabetes are not competent evidence as to a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  


As the preponderance of evidence is unfavorable to the claim, the criteria for service connection have not been met and the Veteran's claim is denied.

ORDER

The claim for entitlement to service connection for high cholesterol is dismissed.

Service connection for diabetes mellitus type II is denied.

REMAND

The Veteran is seeking to establish service connection for an eye, bilateral feet and a low back disorder that he claims had their onset during his period of military service.  During his 2016 Board hearing, the Veteran has credible provided testimony that he was treated for bilateral foot pain and low back pain during service.  There is also evidence of either a current diagnosis and/or of incidents in service which require further explanation or development.

The available service treatment records show several references to low back and foot problems.  See Service Treatment Records dated January 15, 1976, March 3, 1981 October 3, 2003.  Post-service treatment records show that within several months of service discharge, the Veteran was seen on an outpatient basis for continued complaints of foot pain which he attributed to climbing hills during military service.  See VA Progress Note dated September 17, 2004.  Also of record is June 2005 Report of Medical History, which shows the Veteran reported a history of foot trouble and recurrent back pain/trouble.  The accompanying Report of Medical Examination, documents findings of increased (borderline) intraocular pressure in the Veteran's right eye and bilateral pes planus.

VA has not afforded the Veteran appropriate examinations with medical opinions rendered as to whether he currently has eye, bilateral foot, and low back disorders and, if so, their etiology.  In this case, the Veteran's documented in-service history of foot and back complaints and the post-service medical and lay evidence of continued symptoms, raise significant medical questions regarding the onset of any current disability.  Therefore medical opinions are needed.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the heart disorder, the Veteran is seeking service connection on a secondary basis based on his belief that he has a current heart condition that is caused, or made worse, by his service-connected hypertension.  Although he was afforded a VA general medical examination in April 2010, the examination was not for the purpose of the heart disorder claim.  Therefore, a medical opinion is needed addressing the etiology and onset of any currently diagnosed heart condition, to include whether such is proximately due or aggravated by any of his service-connected hypertension.  See 38 C.F.R. § 3.310 (2015); McLendon, 20 Vet. App. at 79.

Regarding the Veteran's claim for an increased evaluation for hypertension, remand is required for a current VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Veteran contends that his service-connected hypertension is more disabling than the current noncompensable evaluation reflects and has worsened since his last examination.  Review of the claims folder reveals that he was last afforded a VA examination in April 2010.  Accordingly, remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for eye, bilateral foot and back symptoms that are not already in the claims file.  Also update to the present the records of his VA treatment for hypertension.  

2.  Then, schedule the Veteran for appropriate VA examination regarding his feet and back conditions.  The file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All indicated tests and studies should be performed (e.g., X-rays), and the examiner should review the results of any testing prior to completing the report.  The examiner should note whether any degenerative changes shown on X-ray support a diagnosis of arthritis. 

The examiner should then offer an opinion as to whether it is at least as likely as not, (a 50 percent probability, or greater) that any diagnosed bilateral foot and low back disorders had their onset during the Veteran's military service.  In providing this opinion, the examiner should carefully consider the objective medical findings in the service treatment records and should discuss the likelihood of the Veteran's documented in-service injuries and complaints as the possible onset of, or precursor to, any currently diagnosed foot and back disorders.  He/She must also address the Veteran's complaints of recurrent back pain and foot trouble made at retention examination in 2005 and his testimony at the Board hearing that his symptoms began during service and have existed since that time.  

If it is the examiner's opinion that the bilateral foot or back disorders shown on examination are the result of any other processes not related to any in-service injury, a rationale must be provided to explain fully why the current symptoms are not consistent with documented in-service symptomatology or why such symptomatology is not at least a "contributing factor" to any current disability.  He/She should then comment on the likelihood that the Veteran's current foot and back disorders are due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment or age-related issues.  The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated. 

3.  Thereafter, schedule the Veteran for a VA ophthalmology examination.  The file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history. 

The examiner should identify all eye disorders and specifically state whether the Veteran has diabetic retinopathy or glaucoma.  For each eye disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability, or greater) began in or is otherwise related to the Veteran's military service.  In providing this opinion, the examiner should consider the June 2005 Army Reserve retention examination that noted borderline intraocular pressure.  He/She should also address the Veteran's lay statements regarding onset of symptoms and the continuation of those symptoms since onset and/or since discharge from service.  

In the alternative, the examiner should address the question of whether it is at least as likely as not (a 50 percent probability, or greater) any diagnosed eye disorder is (a) caused by, or (b) aggravated (i.e., permanently worsened beyond its normal progression) by his service-connected hypertension.  

4.  Then, schedule the Veteran for appropriate VA examination to determine the nature and etiology of any heart disorder as well as the severity of his service-connected hypertension.  The file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

With regard to the heart disorder,

The examiner should then address the question of whether it is at least as likely as not (a 50 percent probability, or greater) any diagnosed heart disorder is (a) caused by, or (b) aggravated (i.e., permanently worsened beyond its normal progression) by his service-connected hypertension.  

In the alternative the examiner should offer an opinion as to whether it is at least as likely as not, (a 50 percent probability, or greater) that any diagnosed heart disorder had its onset during the Veteran's military service.  

With regard to the hypertension,

The examiner must conduct a detailed examination and report all manifestations of the Veteran's hypertension disability, including the predominant diastolic pressures and systolic pressures; and state whether continuous medication is required for control of the hypertension.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.

5.  Then, readjudicate the claims on appeal.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


